DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14  of U.S. Patent No. US 11,350,888 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature or element of the claims of the instant Application is recited in the claims of the patent. Since the word “comprising” in claims of the instant Application do not preclude further limitations of the claims of the patent, the claims of the instant Application would be obvious in view of the claims of the patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means for receiving a medical image sequence . . .”; “means for extracting cardiac function . . .”; and “means for predicting a patient . . .” in claim 10; and “means for extracting additional features . . .”: “means for predicting the patient specific . . .” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0350179 A1 to Bello et al (hereinafter ‘Bello’).
Regrading claim 1, Bello discloses a method comprising: receiving a medical image sequence of a heart of a patient (Para [0045], wherein each time-resolved three-dimensional model may be generated from a sequence of images obtained at different time points, or different points within a cycle of the heart. ); extracting cardiac function features from the medical image sequence (Para [0092], wherein the machine learning model may include an encoding layer 11 which encodes a latent representation 12 of cardiac motion, as the cardiac function. In other words, the machine learning model 2 takes an input vector x.n, as the feature of the function, corresponding to the n.th of N subjects and converts it into the latent representation 12.n, which may be encoded in the values of the encoding layer 11.); and predicting a patient specific risk of a cardiac event based on the extracted cardiac function features (Para [0093], wherein the machine learning model 2 may be configured so that an output 3.n in the form of a predicted time-to-event of an adverse cardiac event, or a measure of risk for an adverse cardiac event, is determined using a prediction branch 14 which receives as input the latent representation 12 of cardiac motion encoded by the encoding layer 11).
Regrading claim 2, Bello discloses wherein predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: determining a risk score representing the patient specific risk of the cardiac event (Para [0157], wherein for both models, subjects were divided into a low risk group 32 and a high-risk group 31 by median risk score.).
Regrading claim 3, Bello discloses wherein predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: classifying the patient specific risk of the cardiac event based on the risk score (Para [0154] and [0157], wherein referring also to Table 1, Patient characteristics are tabulated at baseline (date of MRI scan). The acronyms in Table 1 have the following correspondences: WHO, World Health Organization; BP, Blood pressure; LV, left ventricle; RV, right ventricle., and wherein for both models, subjects were divided into a low risk group 32 and a high-risk group 31 by median risk score).
Regrading claim 10, Bello discloses an apparatus (para [0170], wherein Cardiac magnetic resonance imaging was performed on a 1.5T Achieva (Philips, Best, Netherlands), using a standard clinical protocol based on international guidelines. . . .) comprising: means for receiving a medical image sequence of a heart of a patient (Para [0045], wherein each time-resolved three-dimensional model may be generated from a sequence of images obtained at different time points, or different points within a cycle of the heart.); means for extracting cardiac function features from the medical image sequence (Para [0092], wherein the machine learning model may include an encoding layer 11 which encodes a latent representation 12 of cardiac motion, as the cardiac function. In other words, the machine learning model 2 takes an input vector x.n, as the feature of the function, corresponding to the n.th of N subjects and converts it into the latent representation 12.n, which may be encoded in the values of the encoding layer 11.); and means for predicting a patient specific risk of a cardiac event based on the extracted cardiac function features (Para [0093], wherein the machine learning model 2 may be configured so that an output 3.n in the form of a predicted time-to-event of an adverse cardiac event, or a measure of risk for an adverse cardiac event, is determined using a prediction branch 14 which receives as input the latent representation 12 of cardiac motion encoded by the encoding layer 11).
Regrading claim 11, Bello discloses wherein the means for predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: means for determining a risk score representing the patient specific risk of the cardiac event (Para [0157], wherein for both models, subjects were divided into a low risk group 32 and a high-risk group 31 by median risk score.).
Regrading claim 12, Bello discloses wherein the means for predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: means for classifying the patient specific risk of cardiac events based on the risk score(Para [0154] and [0157], wherein referring also to Table 1, Patient characteristics are tabulated at baseline (date of MRI scan). The acronyms in Table 1 have the following correspondences: WHO, World Health Organization; BP, Blood pressure; LV, left ventricle; RV, right ventricle., and wherein for both models, subjects were divided into a low risk group 32 and a high-risk group 31 by median risk score).
Regrading claim 14, Bello discloses a non-transitory computer readable medium storing computer program instructions (para [0046], wherein a non-transient computer-readable storage medium storing a machine learning model trained according to the method of training a machine learning model), the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving a medical image sequence of a heart of a patient (Para [0045], wherein each time-resolved three-dimensional model may be generated from a sequence of images obtained at different time points, or different points within a cy(Para [0092], wherein the machine learning model may include an encoding layer 11 which encodes a latent representation 12 of cardiac motion, as the cardiac function. In other words, the machine learning model 2 takes an input vector x.n, as the feature of the function, corresponding to the n.th of N subjects and converts it into the latent representation 12.n, which may be encoded in the values of the encoding layer 11.)cle of the heart.); extracting cardiac function features from the medical image sequence ; and predicting a patient specific risk of a cardiac event based on the extracted cardiac function features (Para [0093], wherein the machine learning model 2 may be configured so that an output 3.n in the form of a predicted time-to-event of an adverse cardiac event, or a measure of risk for an adverse cardiac event, is determined using a prediction branch 14 which receives as input the latent representation 12 of cardiac motion encoded by the encoding layer 11).
Regrading claim 15, Bello discloses wherein predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: determining a risk score representing the patient specific risk of the cardiac event (Para [0157], wherein for both models, subjects were divided into a low risk group 32 and a high-risk group 31 by median risk score.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over bello.
Regarding claims 5 and 16, Bello does not specifically disclose wherein extracting cardiac function features from the medical image sequence comprises: encoding pairs of images of the medical image sequence into the cardiac function features using a machine learning based feature extractor network. However, Bello discloses encoding images of the medical image sequence into the cardiac function features using a machine learning based feature extractor network (Para [0083], wherein according to the method 1, the machine learning model 2 is trained to recognize latent representations 12.1, . . . , 12.n, . . . , 12.N of cardiac motion, as the function, which are predictive of either the time to an adverse cardiac event and/or the risks of an adverse cardiac event. Once trained, the machine learning model 2 may be used to encode a latent representation 12, as the features, for a new subject). Therefore, lack some criticality or an unexpected results, the exact number of images to be encoded is within the skill level of an ordinary practitioner in this art who would use the most appropriate number of images for encoding for a given application.

Allowable Subject Matter
Claims 4, 6-9, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Bello does not disclose:
. . . . further comprising extracting additional features from patient data of the patient, wherein predicting a patient specific risk of a cardiac event based on the extracted cardiac function features comprises: predicting the patient specific risk of the cardiac event based on the extracted cardiac function features and the extracted additional features, of claims 4 and 13 combined with other features and elements of the claims;
. . . further comprising: encoding patient data of the patient into additional features using one or more additional machine learning based feature extractor networks, of claims 6 and 17, combined with other features and elements of the claims;
Claims 7-9 and 18-20 depend from allowable base claim and are thus allowable themselves.
Allowable Subject Matter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662